9/29/2020 Summary - MyCase

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

Tracy L. Walton v. Rickey L. Bowden, J. B. Hunt Transport, Inc.

Case Number 45D04-2007-CT-000781

Court Lake Superior Court, Civil Division 4
Type CT - Civil Tort

Filed 07/31/2020

Status 07/31/2020 , Pending (active)

Parties to the Case
Defendant Bowden, Rickey L.

is

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2|jp7IkNhc2VUbztlbil6 InpZWUwxWohjYjU2eUFjJbURmMMzFWOXIrZW9OMYVI2a204WkxPU... 1/6
9/29/2020 Summary - MyCase

Attorney
Keith A Gaston
#706949, Lead, Retained

CRUSER MITCHELL NOVITZ SANCHEZ GASTON & ZIMET LLP
3077 East 98th Street

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Keith A Gaston
#706949, Retained

CRUSER MITCHELL NOVITZ SANCHEZ GASTON & ZIMET LLP
3077 East 98th Street

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Bruce D. Jones
#2862429, Retained

Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP
3077 East 98th Street

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Bradley Michael Owen
#3271132, Retained

 

Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP
3077 E 98th Street, Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Rachel O, Webster
#3425149, Retained

Cruser Mitchell Novitz Sanchez Gaston & Zimet, LLP
3077 E. 98th St.

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Defendant J. B. Hunt Transport, Inc.

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2ljp7IkNhc2VUb2tIbil6InpZWUwxWnNjyYjU2eUFjbURmMMzFWOXIrZW9MYVI2a204WkxPU... 2/6
9/29/2020 Summary - MyCase

Attorney
Keith A Gaston
#706949, Lead, Retained

CRUSER MITCHELL NOVITZ SANCHEZ GASTON & ZIMET LLP
3077 East 98th Street

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Bruce D. Jones
#2862429, Retained

 

Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP
3077 East 98th Street

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Bradley Michael Owen
#3271132, Retained

Cruser, Mitchell, Novitz, Sanchez, Gaston & Zimet, LLP
3077 E 98th Street, Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Attorney
Rachel O. Webster
#3425149, Retained

 

Cruser Mitchell Novitz Sanchez Gaston & Zimet, LLP
3077 E. 98th St.

Suite 280

Indianapolis, IN 46280

317-816-0300(W)

Plaintiff Walton, Tracy L.

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2|p7IkNhc2VUb2tibil6InpZWUwxWnanNjyjU2eUFjJbURMMzFWOXIrZWSMYVI2a204WkxPU... 3/6
9/29/2020

Attorney
Julie A. Dugan
#2263745, Lead, Retained

275 Joliet St.

Ste, 330

Dyer, IN 46311
219-322-8222(W)

Attorney
Andrew Arthur Crosmer
#1153145, Retained

Rubino, Ruman, Crosmer & Polen
275 Joliet Street

Suite 330

Dyer, IN 46311

219-322-8222(W)

Attorney
Michael Eugene Polen
#2505245, Retained

275 Joliet Street
Suite 330
Dyer, IN 46311-0000

Attorney
Terrence Marc Rubino
#622045, Retained

275 Joliet Street
Suite 330
Dyer, IN 46311-0000

Chronological Case Summary

07/31/2020 Case Opened as a New Filing

07/31/2020 Appearance Filed
Appearance

For Party:
File Stamp:

Walton, Tracy L.

07/31/2020 Complaint/Equivalent Pleading Filed

07/31/2020

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2|jp7IkNhc2VUb2tbil6InpZWUwxWnhj YjU2eUFjbURmMzFWOXIrZW9MYVI12a204WkxPU...

Complaint for Damages and Jury Demand

Filed By: Walton, Tracy L.

File Stamp: 07/31/2020

Subpoena/Summons Filed
Summons to Defendant Rickey Bowden

Filed By: Walton, Tracy L.

File Stamp: 07/31/2020

Summary - MyCase

4/6
9/29/2020

Summary - MyCase

07/31/2020 Subpoena/Summons Filed
Summons to Defendant JB Hunt Transport, Inc.
Filed By: Walton, Tracy L.
File Stamp: 07/31/2020

08/10/2020 Service Returned Served (E-Filing)
Notice of Service of Complaint and Summons to Defendant J. B. Hunt Transport, Inc.
Filed By: Walton, Tracy L.
File Stamp: 08/10/2020

08/10/2020 Subpoena/Summons Filed
Alias Summons to Defendant Rickey Bowden
Filed By: Walton, Tracy L.
File Stamp: 08/10/2020

08/27/2020 Appearance Filed
Appearance of Keith A. Gaston, Bruce D. Jones, Bradley M. Owen and Rachel O. Webster on behalf of Defendant J.B.
Hunt Transport, Inc.
For Party: J. B. Hunt Transport, Inc.
File Stamp: 08/27/2020

09/25/2020 Appearance Filed
Appearance of Keith A. Gaston, Bruce D. Jones, Bradley M. Owen and Rachel O. Webster on behalf of Defendant Rickie
L. Bowden
For Party: Bowden, Rickey L.
File Stamp: 09/25/2020

09/25/2020 Answer to a Complaint Filed
Defendants’ Answer and Affirmative Defenses to Plaintiffs Complaint for Damages
Filed By: Bowden, Rickey L.
Filed By: J. B. Hunt Transport, Inc.
File Stamp: 09/25/2020

09/29/2020 Notice Filed
Notice of Service of Complaint and Summons to Defendant
Filed By: Walton, Tracy L.
File Stamp: 09/29/2020

Financial Information

* Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any

balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding

balances shown, please contact the Clerk's Office.

Walton, Tracy L.

Plaintiff

Balance Due (as of 09/29/2020)

 

 

0.00

Charge Summary
Description Amount Credit Payment
Court Costs and Filing Fees 185.00 0.00 185.00

 

 

 

 

 

 

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2|jp7IkNhc2VUb2tIbil6 InpZWUwxWnNjYjU2eUFjbURmMzFWOXIrZWSMYVI2a204WkxPU... 5/6
9/29/2020 Summary - MyCase
Transaction Summary

 

 

 

 

 

 

 

Date Description Amount
07/31/2020 Transaction Assessment 157.00
07/31/2020 Electronic Payment (157.00)
08/10/2020 Transaction Assessment 28.00
08/10/2020 Electronic Payment (28.00)

 

 

 

This is not the official court record. Official records of court proceedings may only be obtained directly from
the court maintaining a particular record.

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2\/p7IkNhc2VUb2tIbil6 InpZWUwxWnNjy¥ jU2eUFjbURmMzFWOXIrZWSMYVI2a204WkxPU... 6/6
45D04-2007-CT-000781 Filed: 7/31/2020 aaa A
er

Lake Superior Court, Civil Division 4 Lake County, Indiana

STATE OF INDIANA ) IN THE LAKE CIRCUIT/SUPERIOR COURT
) SS:
COUNTY OF LAKE ) , INDIANA

TRACY L. WALTON,

-V5-

RICKEY L. BOWDEN and
J.B. HUNT TRANSPORT, INC. _,

 

Plaintiff,

CAUSE NO.:

Defendants.

APPEARANCE BY ATTORNEY IN CIVIL CASE

This Appearance Form must be filed on behalf of every party in a civil case.

1.

The party on whose behalf this form is being filed is:
Initiating X Responding Intervening ; and

the undersigned attorney and all attorneys listed on this form now appear in this case for
the following parties:

Name of party Tracy L. Walton

Address of party (see Question # 6 below if this case involves a protection from abuse
order, a workplace violence restraining order, or a no-contact order)

 

Telephone # of party

 

(List on a continuation page additional parties this attorney represents in this case.)

2. Attorney information for service as required by Trial Rule 5(B)(2)

Name: Julie A. Dugan Atty Number: 22637-45
Address: Rubino, Ruman, Crosmer & Polen,

275 Joliet Street, Suite 330, Dyer, IN 46311
Phone: (219) 322-8222 Fax: (219) 322-6675

Email Address: jdugan@rubinoruman.com

 

(List on continuation page additional attorneys appearing for above party)

IMPORTANT: Each attorney specified on this appearance:
(a) certifies that the contact information listed for him on the Indiana Supreme Court Roll of
Attorneys is current and accurate as of the date this Appearance is filed;

(b) acknowledges that all orders, opinions, and notices in this matter served under Trial Rule

(c)

86(G) will be sent to the attorney at the email address specified by the attorney on the
Roll of Attorneys regardless of the contact information listed above for the attorney; and
understands that he is solely responsible for keeping his Roll of Attorneys contact
information current and accurate, see Ind. Admis. Disc. R. 2(A).

This isa CT case type as defined in administrative Rule 8(B)(3).
This case involves child support issues. Yes No _X (If yes, supply social

security numbers for all family members on a separately attached document filed as
confidential information on light green paper. Use Form TCM-TR3. 1-4.)

. This case involves a protection from abuse order, a workplace violence restraining order,

or ano-—contact order. Yes No X__ (If Yes, the initiating party must provide an
address for the purpose of legal service but that address shouid not be one that exposes
the whereabouts of a petitioner.) The party shall use the following address for purposes

of legal service:

Attorney’s address

The Attorney General Confidentiality program address

(contact the Attorney General at 1-800-321-1907 or e-mail address is
confidential@atg.in.gov).

Another address (provide)

 

This case involves a petition for involuntary commitment. Yes No xX

If Yes above, provide the following regarding the individual subject to the petition for
involuntary commitment:

a. Name of the individual subject to the petition for involuntary commitment if it is not
already provided in #1 above:

 

b. State of Residence of person subject to petition:
c. At least one of the following pieces of identifying information:

(i) Date of Birth

(ii) Driver’s License Number

 

State where issued Expiration date
(iii) State ID number

 

State where issued _ Expiration date
(iv) FBI number

 
(v) Indiana Department of Corrections Number

 

(vi) Social Security Number is available and is being provided in an attached
confidential document Yes No

8. There are related cases: Yes No _ X_ (Jf yes, list on continuation page.)

9. Additional information required by local rule:

 

10. There are other party members: Yes No X__ (If yes, list on continuation page.)

11. This form has been served on all other parties and Certificate of Service is attached:
Yes No |

/s/ Julie A. Dugan

Julie A. Dugan, (22637-45)
Attorney-at-Law

(Attorney information shown above)

2. CONTINUATION PAGE (Additional Attorneys Appearing)

Name: Terrence M. Rubino Atty Number: 6220-45
Address: Rubino, Ruman, Crosmer & Polen,
275 Joliet Street, Suite 330, Dyer, IN 46311

Phone: (219) 322-8222 Fax: (219) 322-6675

Email Address: trubino@rubinoruman.com

Name: Andrew A. Crosmer Atty Number: 11531-45

Address: Rubino, Ruman, Crosmer & Polen, 275 Joliet Street, Suite 330, Dyer, IN 46311
Phone: (219) 322-8222 Fax: (219) 322-6675

Email Address: acrosmer@rubinoruman.com

Name: Michael E. Polen, Jr. Atty Number: 25052-45
Address: Rubino, Ruman, Crosmer & Polen, 275 Joliet Street, Suite 330, Dyer, IN 46311

Phone: (219) 322-8222 Fax: (219) 322-6675

Email Address: mpolen@rubinoruman.com

 
45D04-2007-CT-000781 Filed: 7/31/2020 aay
er

Lake Superior Court, Civil Division 4 Lake County, Indiana

STATE OF INDIANA ) IN THE LAKE CIRCUIT/SUPERIOR
COURT
) SS:
COUNTY OF LAKE ) , INDIANA

 

TRACY L. WALTON,
Plaintiff,
CAUSE NO.:

-vs-

RICKEY L. BOWDEN and
J. B. HUNT TRANSPORT, INC.,

me ee

Defendants.
COMPLAINT FOR DAMAGES AND JURY DEMAND

Comes now the plaintiff, Tracy L. Walton, by counsel, Julie A. Dugan of
Rubino, Ruman, Crosmer & Polen, LLC, and for her cause of action against the
defendants, Rickey L. Bowden and J. B. Hunt Transport, Inc., states as follows:

1. That on July 19, 2019, plaintiff Tracy L. Walton was operating her
vehicle eastbound on Gostlin Street in Hammond, Lake County, Indiana.

2. That at said time and place, defendant Rickey L. Bowden was operating a
semi tractor and trailer owned by defendant J. B. Hunt Transport, Inc. eastbound
on Gostlin Street in Hammond, Lake County, Indiana.

3. At said time and place, defendant Rickey L. Bowden was the agent,
servant, and/or employee of defendant J. B. Hunt Transport, Inc.

4. That at said time and place defendant Rickey L. Bowden was at fault in
causing a collision to occur with the plaintiffs vehicle.

5. That the defendant, J. B. Hunt Transport, Inc., in addition to being
vicariously responsible for Rickey L. Bowden’s negligence, was negligent, reckless,
and willful and wanton in the hiring, supervising, training and retention of the
defendant, Rickey L. Bowden.

6. That as a direct and proximate result of said misconduct and fault by the
defendants, the plaintiff, Tracy L. Walton, was injured, some of which injuries may
be permanent, incurred medical expenses, and was otherwise damaged.

WHEREFORE, the plaintiff seeks compensatory damages which will
reasonably compensate her, plus costs, including attorney’s fees for any frivolously
asserted affirmative defenses, prejudgment interest and any other proper relief,
including exemplary/punitive damages if appropriate.

/s/ Julie A. Dugan

JULIE A. DUGAN, #22637-45
Rubino, Ruman, Crosmer & Polen

Attorney for Plaintiff

JURY DEMAND

Plaintiff, by counsel, demands trial by jury.

/s/ Julie A. Dugan
JULIE A. DUGAN, #22637-45
Rubino, Ruman, Crosmer & Polen
275 Joliet Street, Suite 330
Dyer, IN 46311
(219) 322-8222

jdugan@rubinoruman.com
Attorney for Plaintiff
45D04-2007-CT-000781 Filed: 7/31/2020 9:46 AM

Clerk
Lake Superior Court, Civil Division 4 Lake County, Indiana
STATE OF INDIANA ) IN THE SUPERIOR COURT OF LAKE COUNTY
) SS:
COUNTY OF LAKE )
Tracy L. Walton
Plaintiff
-VS- )
)
Rickey L. Bowden and J. B. Hunt Transport, Inc. )
Defendants )  CAUSENO.::
)
SUMMONS

THE STATE OF INDIANA TO THE DEFENDANT:
Rickey L. Bowden

 

40 Jamestown Road
Desha, AR 72527

 

You have been sued by the person(s) identified as “Plaintiff” in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS, It also states the demand
which the Plaintiff has made against you.

You must cither personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer. Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer.

The following manner of service is hereby designated: CERTIFIED MAIL

Attorney for Plaintiff: Julie A. Dugan Date: 7131/2020

   

. LORENZO ARREDONDO
Inde AMY Noy 2263 7-45 CLERK OF THE LAKE CIRCUIT 4
Rubino, Ruman, Crosmer & Polen
275 Joliet Street, Suite 330 By:
Dyer, IN 46311 Deputy Clerk

Tel. No.: 219/322-8222

AS

e

NTY CG

   

PREPARATION DATA:

All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.
If service is by certified mail a properly addressed envelope shall be provided for each Defendant.

Certified mail labels and return receipts must also be furnished for each mailing and the cause number must appear on each retum receipt, which shall be returnable to the Clerk at the address of the
Court. (Form: CS 1/97)
CLERK’S CERTIFICATE OF MAILING

Thereby certify that on the day of ,20_,I mailed a copy of this SUMMONS and a copy of
the COMPLAINT to the Defendant, , by mail, requesting a return
receipt, at the address furnished by the Plaintiff.

 

LORENZO ARREDONDO
CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: »20__ By:

 

Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the

 

COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of ,20_
I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of , 20
LORENZO ARREDONDO

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: , 20 By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF
I hereby certify that I have served the within SUMMONS:

Li By deliveringon ,20__,acopy of this SUMMONS, a copy of the COMPLAINT
and all other materials filed the same date to each of the within named person(s).

2, By leaving on ,20__, for each of the within named person(s)
a copy of the SUMMONS, a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of

in , Indiana, with a person of suitable age and discretion residing within,

whose usual duties or activities include prompt communication of such information to the person served, or by otherwise leaving
such process thercat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed herein.

3. This SUMMONS came to hand this date, 20_. The within named

was not found in my bailiwick this date, »20__
ALL DONE IN LAKE COUNTY, INDIANA.

 

 

 

OSCAR MARTINEZ, JR.
SHERIFF OF LAKE COUNTY, INDIANA

 

 

By:
SERVICE ACKNOWLEDGED
A copy of the within SUMMONS, a copy of the COMPLAINT and all materials filed the same
dated attached thereto were received by me at in
Indiana, on this date, »20_.

 

Signature of Defendant
45D04-2007-CT-000781 Filed: 7/31/2020 9:46 AM

Clerk
Lake Superior Court, Civil Division 4 Lake County, Indiana
STATE OF INDIANA ) IN THE SUPERIOR COURT OF LAKE COUNTY
) SS:
COUNTY OF LAKE )
Tracy L. Walton
Plaintiff
-VS- )
)
Rickey L. Bowden and J. B. Hunt Transport, Inc. )
Defendants )  CAUSENO.::
)
SUMMONS

THE STATE OF INDIANA TO THE DEFENDANT:
J. B. Hunt Transport, Inc.

 

c/o Corporation Service Company
135 N. Pennsylvania Street, Suite 1610
Indianapolis, IN 46204

You have been sued by the person(s) identified as "Plaintiff’ in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS. It also states the demand
which the Plaintiff has made against you.

You must cither personally or by your attorncy file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer. Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer.

The following manner of service is hereby designated: CERTIFIED MAIL

- : 7/31/2020
Attorney for Plaintiff: Julie A. Dugan Date: LE

   

. LORENZO ARREDONDO
Ind. Atty.No.: _ 22637-45 CLERK OF THE LAKE CIRCUIT
Rubino, Ruman, Crosmer & Polen
275 Joliet Street, Suite 330 By:
Dyer, IN 46311 Deputy Clerk
Tel. No,: 219/322-8222

  

SEAL

    

/NDIANP.

  

PREPARATION DATA:

All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.
If service is by certified mail a properly addressed envelope shall be provided for cach Defendant.

Certified mail labels and return receipts must also be furnished for each mailing and the cause number must appear on each retum receipt, which shall be returnable to the Clerk at the address of the
Court. (Form: CS 1/97)
CLERK’S CERTIFICATE OF MAILING

I hereby certify that on the day of ,20_, I mailed a copy of this SUMMONS and a copy of
the COMPLAINT to the Defendant, , by mail, requesting a return
receipt, at the address furnished by the Plaintiff.

 

LORENZO ARREDONDO
CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: , 20 By:

 

Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

Thereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the

 

COMPLAINT mailed to Defendant was accepted by the Defendant on the
dayof is 2
I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of ;20_.
LORENZO ARREDONDO

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: , 20 By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

I hereby certify that | have served the within SUMMONS:

1. By delivering on ,20__, a copy of this SUMMONS, a copy of the COMPLAINT
and all other materials filed the same date to each of the within named person(s).
2. By leaving on 20__, for each of the within named person(s)

 

a copy of the SUMMONS, a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of
in , Indiana, with a person of suitable age and discretion residing within,
whose usual duties or activities include prompt communication of such information to the person served, or by otherwise leaving
such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed hercin.
3. This SUMMONS came to hand this date, 20. The within named

was not found in my bailiwick this date, ,20__
ALL DONE IN LAKE COUNTY, INDIANA.

 

 

OSCAR MARTINEZ, JR.
SHERIFF OF LAKE COUNTY, INDIANA

 

 

By:
SERVICE ACKNOWLEDGED
A copy of the within SUMMONS, a copy of the COMPLAINT and all materials filed the same
dated attached thereto were reccived by me at in
Indiana, on this date, ,20_.

 

Signature of Defendant
STATE OF INDIANA _ )
) SS:
COUNTY OF LAKE )
TRACY L. WALTON,
Plaintiff,
“yg:

RICKEY L. BOWDEN and
J. B. HUNT TRANSPORT, INC.,

Defendants.

Filed: 8/10/2020 2:59 PM
Clerk
Lake County, Indiana

IN THE LAKE SUPERIOR COURT
ROOM NUMBER FOUR
GARY, INDIANA

CAUSE NO.: 45D04-2007-CT-000781

NOTICE OF SERVICE OF COMPLAINT AND SUMMONS TO DEFENDANT

The plaintiff, by and through the undersigned counsel, hereby states that the

Defendant, J. B. Hunt Transport, Inc., was served with the Summons and

Complaint in this matter on August 4, 2020, via certified mail (see attached Exhibit

A).

/s/ Julie A. Dugan

Julie A. Dugan, #22637-45

Rubino, Ruman, Crosmer & Polen, LLC
275 Joliet Street, Suite 330

Dyer, IN 46311

(219) 322-8222
jdugan@rubinoruman.com

Attorneys for Plaintiff

CERTIFICATE OF SERVICE

I certify that on the 10! day of August, 2020, I electronically filed the above and foregoing
pleading or paper with the Clerk of the Court using the Lake County E-Filing system and that service
was made upon all parties or attorneys of record herein via the Lake County e-filing system.

fs/ Julie A. Dugan
&

- SENDER: COMPLETE THIS SECTION COMPLETE THIS SECTION ON DELIVERY.

 

 

 

@ Complete items 1, 2, and 3. A. Signature maw i
@ Print your name and address on the reverse XW CO Addressee |
so that we can return the card to you. = he uf Fi la sare aiken :
@ Attach this card to the back of the mailplece, nee nd i ee
or on the front if space permits. Y eo l . .
1. Article Addressed to: D. Is delivery address different fromwem 1? Yes

JB Hunt Tenspir, [nc
Clo Guy pert Grane Co.
Fae ps. Po nas pane , # ry yo

 

If YES, enter delivery address below: [No

 

trian ps Us; It! 4204

 

 

 

3. Service Typa O Priority Mail Express® =!
O Adult Signature QRAegistered Mai =,
QO Adult Signature Restricted Delivery O Registered Mail Restricted
oeenied Mal@ Delivery
9590 9402 5655 9308 4973 42 Certified Mail Restricted Delivery WReturn Receipt for
vVirmation™
ie aes virmation
? Oo : livery
ey

 

: PS Form 3811, July 2015 PSN 7530-02-000-9083

 
 
 

TSS eiee es

    

CERTIFIED MAIL®. RECEIPT

Domestic Return Receipt :

 
 
    
 

  

 
 

 

 

 

 

 

 

 
  
   
   

 

  

 

  
  

= ere at aie Meas
re DAT uli Pkt Renta oT WWW.Usps.com®,
m .
uw
mis
<P Extra Services & Fees (check box add lea as appropriate)

C) Roturn Rece'pt (hardcopy) Fe
Co | Rew Receipt (electronic) $ Postmark
CD | Ccenified mai Restietea Dalivery § Hara
Q CD Adult Signature Required s
a (CJ Adutt Signature Restricted Delivery $
( [Postage
S =

lotal Postage and Fees '
ru Walt [r)
om |Sent To See
af IB Hunt 4 cea soett, LNG.
i [Siteet ana ADE No or BO Hox ne Ce aetna
re 35 iy Penne Y M/dutee

wT

 

 

 

Ciiy Sate; Zieva*

  
   

 

ndlier'h eli $
PEAS eae eet

 

  
 

AS 4b704 _

Mera neath

    

 
  

EXHIBIT
 

lim

USPS TRACKING #

|

9590 9402 5b55 9308 4973 He

United States
Postal Service

 

yyy

 

USPS

 

First-Class Mail
Postage & Fees Paid

 

Permit No. G-10

 

 

 

[gto (++)

RUBINO,
CROSMER & POLEN D 20H

275 Joliet Street? Buite, 330
Dyer, IN 46311

jul i iyi Ane ebnatbedleead. id
ase ono flyet flag jn fad gy fhity

* Sender: Please print your name, address/é ww ES this box® |
i
fT

181 Wy
ANG tY

‘80g,
'®.
060,
Ma,
ee

ij

Certified Mail service provides the following benefits:

 Areceipt (this portion of the Certified Mail label).

® A unique identifier for your mailplece.

8 Electronic verification of delivery or attempted
delivery.

a Arecord of delivery (including the recipient's
signature} that is retained by the Postal Service™
for a specified period.

Important Reminders:

@ You may purchase Certified Mail service wath
First-Class Mail®, First-Class Package Service,
or Priority Mail® service.

= Certified Mail service Is not available for
international mail.

m Insurance coverage is no! available for purchase
vith Certified Mail service, However, the purchase
of Certified Mail service does not change the
insurance coverage aulomatically included with
certain Priority Mall items.

© For an additional fee, and vith a proper
endorsement on the mailplece, you may requ ast
the following services:
= Ratum receipt service, which provides a record

of delivery (including the recipient's signature).
‘You can request a hardcopy elurn tecelpl or an
electronic version. For a hardcopy return receipt,
complete PS Farm 3311, Domestic Return
Receipt; attach PS Form 3611 to your mailpiece;

for an electronic return receipt, S28 a retail
associate for assistance, To receive a duplicate
feturn receipt for no additional fee, present this
USPS®@-postmarked Certified Matt receipt to the
retail associate.

+ Restricted delivery service, which provides
delivery to the addressee specified by name, oF
to the addressee's authorized agent.

= Adult signature servi ce, which requires the
signee to be al least 21 years of age (nol
availatla at retail}.

+ Adult signature restricted delivery service, which
requires the signee to be at least 21 years of age
and provides delivery to the addressee specilied
by name, or to the addressee’s authorized agent
{not avallable al retail).

& To ensute that your Cerlified Mail receipt is
accepted as fegal proof of mailing, itshould beara
USPS postmark. If you would Ike a postmark on
this Certitied Mail receipt, please present your
Certified Mail item at a Post Office™ for
pestmarking. II you den'tneed a postmark on th's
Certified Mail receipt, detach the barcoded portion
of this label, affix it to the maitpiece, apply
appropriate postage, and deposit the mailpiece,

IMPORTANT: Save this recelp! tor your ree ords.

PS Form 3800, Apel 2015 (Roverse) PSN 7520-02-000 9047
Filed: 8/10/2020 3:12 PM

Clerk
Lake County, Indiana
STATE OF INDIANA ) IN THE SUPERIOR COURT OF LAKE COUNTY
) SS:
COUNTY OF LAKE ) GARY, INDIANA

Tracy L. Walton
Plaintiff

-VS-

Rickey L. Bowden and J. B. Hunt Transport, Inc.

Defendants CAUSE NO.: 45D04-2007-CT-000781

ALIAS SUMMONS

Smet eee me ee eS

THE STATE OF INDIANA TO THE DEFENDANT:
Rickey L. Bowden

 

40 Jamestown Road

Desha, AR 72527

 

 

You have been sued by the person(s) identified as "Plaintiff’ in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS. It also states the demand
which the Plaintiff has made against you.

You must cither personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for
your answer. Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COMPLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server.

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

If you fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

If you have a claim against the Plaintiff arising from the same transaction or occurrence, you may be required to assert such
claim in writing together with your written answer.

The following manner of service is hereby designated: SHERIFF

8/10/2020
Attorney for Plaintiff: Julie A. Dugan Date:

. LORENZO oor
Ind.:Atty.No.: — 22637-45 CEE, THE LAKECIRCUIT AND SUPERIOR J

Rubino, Ruman, Crosmer & Polen

275 Joliet Street, Suite 330 By:

Dyer, IN 46311 Deputy Clerk
Tel. No.: 219/322-8222

 

  

PREPARATION DATA:

All Summons are to be prepared in triplicate with the original of each to be placed in the Court file with two copies available for service.
If service is by certified mail a properly addressed envelope shall be provided for cach Defendant.

Certified mail labels and return receipts must also be furnished for each mailing and the cause number must appear on each retum receipt, which shall be returnable to the Clerk at the address of the
Court. (Form: CS 1/97)
CLERK’S CERTIFICATE OF MAILING

Thereby certify that on the day of ,20__,I mailed a copy of this SUMMONS and a copy of
the COMPLAINT to the Defendant, , by mail, requesting a retum
receipt, at the address furnished by the Plaintiff.

 

LORENZO ARREDONDO
CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: ,20__ By:

 

Deputy Clerk

RETURN ON SERVICE OF SUMMONS BY MAIL

Thereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the

 

COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of ,20_.
I hereby certify that the attached return receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of BOS g
LORENZO ARREDONDO

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: , 20 By:

 

Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

I hereby certify that I have served the within SUMMONS:

L; By delivering on ____i«s 20, acopy of this SUMMONS, a copy of the COMPLAINT
and all other materials filed the same date to each of the within named person(s).
2 By leaving on 20__, for each of the within named person(s)

 

a copy of the SUMMONS, a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of
in , Arkansas, with a person of suitable age and discretion residing within,
whose usual duties or activities include prompt communication of such information to the person served, or by otherwise leaving
such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed herein.
3: This SUMMONS came to hand this date, ___ 20_. The within named
was not found in my bailiwick this date, ,20_.
ALL DONE IN INDEPENDENCE COUNTY, INDIANA.

 

 

SHAWN STEPHENS
SHERIFF OF INDEPENDENCE COUNTY, ARKANSAS

By:

 

SERVICE ACKNOWLEDGED

A copy of the within SUMMONS, a copy of the COMPLAINT and all materials filed the same
dated attached thereto were reccived by me at in
Indiana, on this date, 20.

 

Signature of Defendant
Filed: 8/27/2020 2:49 PM
Clerk
Lake County, Indiana

STATE OF INDIANA ) IN THE LAKE SUPERIOR COURT
) SS: CIVIL DIVISION 4
COUNTY OF LAKE ) CAUSE NO. 45D04-2007-CT-000781

TRACY L. WALTON,
Plaintiff,
V.

RICKEY L. BOWDEN and
J.B. HUNT TRANSPORT, INC.,

Defendants.

Ne me ee” ee” ee ee” ee” ee” ee”

E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE
Party Classification: Initiating _Responding_X__Intervening

1. The undersigned attorney and all attorneys listed on this form now appear in this case for the
following party member(s):

DEFENDANT J.B. Hunt Transport, Inc.

2. Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
information as required by Trial Rules 3.1 and 77(B) is as follows:

 

 

 

 

 

 

 

Name: Keith A. Gaston, Esq. Atty. Number: 7069-49

Name: Bruce D. Jones, Esq. Atty. Number: 28624-29

Name: Bradley M. Owen, Esq. Atty. Number: 32711-32

Name: Rachel O. Webster, Esq. Atty. Number: 34251-49

Address: Cruser, Mitchell, Novitz, Phone: (317) 816-0300

Sanchez, Gaston & Zimet, LLP FAX:_ (317) 816-1604

3077 E. 98" Street, Suite 280 E-Mail: kgaston@cmlawfirm.com
Indianapolis, IN 46280 bjones@cmlawfirm.com

 

bowen@cmlawfirm.com
rwebster@cmlawfirm.com

IMPORTANT: Each attorney specified on this appearance:

(a) certifies that the contact information listed for him/her on the Indiana Supreme
Court Roll of Attorneys is current and accurate as of the date of this
Appearance;

(b) acknowledges that all orders, opinions, and notices from the court in this

matter that are served under Trial Rule 86(G) will be sent to the attorney at
the email address(es) specified by the attorney on the Roll of Attorneys
regardless of the contact information listed above for the attorney; and

{Firm/30001/00099/02673109.DOCX }
(c) understands that he/she is solely responsible for keeping his/her Roll of
Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
2(A).

3. This is a CT case type as defined in Administrative Rule 8(B)(3).

4, This case involves child support issues. Yes_No_X

5. There are other party members: Yes__No_X

6. This case involves support issues. Yes__No_X

de There are related cases: Yes__No_X

8. This form has been served on all other parties. Certificate of Service is attached: Yes_ No_X_
9. Additional information required by local rule:

Respectfully submitted,
CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

/s/ Keith A. Gaston, Esq.
Keith A. Gaston, Esq., #7069-49

 

/s/ Bruce D. Jones, Esq.
Bruce D. Jones, Esq., #28624-29

/s/ Bradley M. Owen, Esq.
Bradley M. Owen, Esq., #32711-32

 

/s/ Rachel O. Webster, Esq.
Rachel O. Webster, Esq., #34251-49

 

Counsel for Defendant,
J.B. Hunt Transport, Inc.

{Firm/30001/00099/02673109,.DOCX }
CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

3077 E. 98" Street, Suite 280
Indianapolis, IN 46280

(317) 816 0300

(317) 816 1604 (fax)

CERTIFICATE OF SERVICE

I certify that on August 27, 2020, I electronically filed the foregoing document using the
Indiana E-Filing System (IEFS).

I also certify that on August 27, 2020, the foregoing document was served upon the
following person via IEFS.

Julie A. Dugan, Esq.

RUBINO, RUMAN, CROSMER & POLEN
275 Joliet Street, Suite 330

Dyer, IN 46311

/s/ Keith A. Gaston, Esq.

 

{Firm/30001/00099/02673109.DOCX }
STATE OF INDIANA )
) SS:
COUNTY OF LAKE )

TRACY L. WALTON,
Plaintiff,
Vv.

RICKEY L. BOWDEN and
J.B. HUNT TRANSPORT, INC.,

Defendants.

Filed: 9/25/2020 9:57 AM
Clerk
Lake County, Indiana

IN THE LAKE SUPERIOR COURT
CIVIL DIVISION 4
CAUSE NO. 45D04-2007-CT-000781

Smee me ee ee ee ee ee ee ee”

E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

Party Classification: Initiating Responding X__Intervening

1. The undersigned attomey and all attorneys listed on this form now appear in this case for the

following party member(s):

DEFENDANT Rickie L. Bowden

Ds Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
information as required by Trial Rules 3.1 and 77(B) is as follows:

Name: Keith A. Gaston, Esq.
Name: Bruce D. Jones, Esq.
Name: Bradley M. Owen, Esq.

 

Name: Rachel O. Webster, Esq.

Atty. Number: 7069-49

Atty. Number: 28624-29
Atty. Number: 32711-32
Atty. Number: 34251-49

 

Address: Cruser, Mitchell, Novitz,
Sanchez, Gaston & Zimet, LLP

 

3077 E. 98" Street, Suite 280
Indianapolis, IN 46280

 

Phone: (317) 816-0300
FAX:_ (317) 816-1604

E-Mail: kgaston@cmlawfirm.com
bjones@cmlawfirm.com
bowen@cmlawfirm.com
rwebster@cmlawfirm.com

IMPORTANT: Each attorney specified on this appearance:

(a) certifies that the contact information listed for him/her on the Indiana Supreme
Court Roll of Attorneys is current and accurate as of the date of this
Appearance;

(b) acknowledges that all orders, opinions, and notices from the court in this

matter that are served under Trial Rule 86(G) will be sent to the attorney at
the email address(es) specified by the attorney on the Roll of Attorneys
regardless of the contact information listed above for the attorney; and

{Firm/30001/00099/02742877.DOCX }
(c) understands that he/she is solely responsible for keeping his/her Roll of
Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
2(A).
3, This is a CT case type as defined in Administrative Rule 8(B)(3).

4. This case involves child support issues. Yes_No_X

5; There are other party members: Yes__No_X

6. This case involves support issues. Yes__No_X

TE There are related cases: Yes No X

8. This form has been served on all other parties. Certificate of Service is attached: Yes_ No_X_
9. Additional information required by local rule:

Respectfully submitted,
CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

/s/ Keith A. Gaston, Esq.
Keith A. Gaston, Esq., #7069-49

/s/ Bruce D. Jones, Esq.
Bruce D. Jones, Esq., #28624-29

/s/ Bradley M. Owen, Esq.
Bradley M. Owen, Esq., #32711-32

/s/ Rachel O. Webster, Esq.
Rachel O. Webster, Esq., #34251-49

Counsel for Defendant, Rickie L. Bowden

{Firm/30001/00099/02742877.DOCX }
CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

3077 E. 98" Street, Suite 280
Indianapolis, IN 46280

(317) 816 0300

(317) 816 1604 (fax)

CERTIFICATE OF SERVICE

I certify that on September 25, 2020, I electronically filed the foregoing document using
the Indiana E-Filing System (IEFS).

I also certify that on September 25, 2020, the foregoing document was served upon the
following person via IEFS.

Julie A. Dugan, Esq.

RUBINO, RUMAN, CROSMER & POLEN
275 Joliet Street, Suite 330

Dyer, IN 46311

/s/ Keith A. Gaston, Esq.

 

{Firm/30001/00099/02742877.DOCX }
Filed: 9/25/2020 9:59 AM
Clerk
Lake County, Indiana

STATE OF INDIANA ) IN THE LAKE SUPERIOR COURT
) SS: CIVIL DIVISION 4
COUNTY OF LAKE ) CAUSE NO. 45D04-2007-CT-000781

TRACY L. WALTON,
Plaintiff,
V.

RICKEY L. BOWDEN and
J.B. HUNT TRANSPORT, INC.,

Nm ee ee

Defendants.

DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFF’S COMPLAINT FOR DAMAGES

 

Defendants, Rickie L. Bowden and J.B. Hunt Transport, Inc., by counsel, for their answer
and affirmative defenses to Plaintiff's Complaint for Damages, state as follows:

L. That on July 19, 2019, plaintiff Tracy L. Walton was operating her vehicle
eastbound on Gostlin Street in Hammond, Lake County, Indiana.

ANSWER: Based on information and belief, Defendants admit the material
allegations of rhetorical paragraph 1 of Plaintiffs Complaint for Damages. However,
Defendants deny any liability to Plaintiff for the incident, injuries and damages alleged in
Plaintiff's Complaint for Damages.

2 That at said time and place, defendant Rickey L. Bowden was operating a semi
tractor and trailer owned by defendant J.B. Hunt Transport, Inc. eastbound on Gostlin Strect in
Hammond, Lake County, Indiana.

ANSWER: Based on information and belief, Defendants admit the material
allegations of rhetorical paragraph 2 of Plaintiff's Complaint for Damages. However,
Defendants deny any liability to Plaintiff for the incident, injuries and damages alleged in
Plaintiff's Complaint for Damages,

3. At said time and place, defendant Rickey L. Bowden was the agent, servant, and/or

employee of defendant J.B. Hunt Transport, Inc.

{Firm/30001/00099/02673543.DOCX }
ANSWER: Defendants admit that portion of rhetorical paragraph 3 of Plaintiff's
Complaint for Damages which avers that Rickie L. Bowden was an employee of and was
acting within the course and scope of his employment with J.B. Hunt Transport, Inc. at the
time of the accident alleged in Plaintiffs Complaint for Damages. However, Defendants deny
any liability to Plaintiff for the incident, injuries and damages alleged in Plaintiffs
Complaint for Damages.

4. That at said time and place defendant Rickey L. Bowden was at fault in causing a
collision to occur with the plaintiffs vehicle.

ANSWER: The material allegations of rhetorical paragraph 4 of Plaintiff's
Complaint for Damages constitute legal conclusion to which no response is required. To the
extent further response is contemplated, Defendants deny the material allegations of
rhetorical paragraph 4 of Plaintiff’s Complaint for Damages and further deny any liability
to Plaintiff for the incident, injuries and damages alleged in Plaintiff's Complaint for
Damages.

5. That the defendant, J.B. Hunt Transport, Inc., in addition to being vicariously
responsible for Rickey L. Bowden’s negligence, was negligent, reckless, and willful and wanton
in the hiring, supervising, training and retention of the defendant, Rickey L. Bowden.

ANSWER: The material allegations of rhetorical paragraph 5 of Plaintiffs
Complaint for Damages constitute legal conclusion to which no response is required. To the
extent further response is contemplated, Defendants deny the material allegations of
rhetorical paragraph 5 of Plaintiff's Complaint for Damages and further deny any liability
to Plaintiff for the incident, injuries and damages alleged in Plaintiffs Complaint for
Damages.

6. That as a direct and proximate result of said misconduct and fault by the defendants,
the plaintiff, Tracy L. Walton, was injured, some of which injuries may be permanent, incurred
medical expenses, and was otherwise damaged.

ANSWER: The material allegations of rhetorical paragraph 6 of Plaintiffs
Complaint for Damages constitute legal conclusion to which no response is required. To the
extent further response is contemplated, Defendants deny the material allegations of
rhetorical paragraph 6 of Plaintiff’s Complaint for Damages and further deny any liability

to Plaintiff for the incident, injuries and damages alleged in Plaintiff's Complaint for
Damages.

{Firm/30001/00099/02673543.DOCX } 2
WHEREFORE, Defendants, Rickie L. Bowden and J.B. Hunt Transport, Inc., by counsel,
respectfully request that the Court enter judgment in their favor and against the Plaintiff on all
claims, counts, and causes of action of Plaintiff against Defendants in Plaintiff's Complaint for
Damages, for their costs in this action, and for all other relief just and proper in the premises.

AFFIRMATIVE DEFENSES

Defendants, Rickie L. Bowden and J.B. Hunt Transport, Inc., by counsel, for their
affirmative defenses to Plaintiff's Complaint for Damages in this cause of action, state as follows:

l. Any paragraph not specifically admitted or denied herein is hereby denied.

2 Rhetorical paragraph 5 of Plaintiffs’ Complaint for Damages fails to state a claim
against Defendants upon relief can be granted. |

3. Plaintiff may have been guilty of comparative fault which fault may serve to bar or
reduce any recovery by Plaintiff for the damages alleged herein.

4. Plaintiff may have failed to mitigate her damages, if any.

5 Plaintiff may have already been compensated for her damages by other sources and
Defendants would be entitled to credit or set of for any such sums in accordance with the Indiana
Collateral Source Rule.

6. Defendants reserve the right to supplement these affirmative defenses as discovery
and investigation continue.

WHEREFORE, Defendants, Rickie L. Bowden and J.B. Hunt Transport, Inc., by counsel,
respectfully request that the Court enter judgment in their favor and against the Plaintiff on all
claims, counts and allegations of Plaintiff against Defendants in Plaintiffs Complaint for

Damages, for their costs in this action, and for all other relief just and proper in the premises.

{Firm/30001/00099/02673543.DOCX } 3
REQUEST FOR TRIAL BY JURY
Defendants, Rickie L. Bowden and J.B. Hunt Transport, Inc., by counsel, pursuant to Rule
38(B) of the Indiana Rules of Trial Procedure, hereby respectfully request a trial by jury as to all
issues triable by jury.
Respectfully submitted,

CRUSER, MITCHELL, NOVITZ, SANCHEZ,
GASTON & ZIMET, LLP

/s/ Keith A, Gaston, Esq.

Keith A. Gaston, Esq., #7069-49
Bruce D. Jones, Esq., #28624-29
Bradley M. Owen, Esq., #32711-32
Rachel O. Webster, Esq., #34251-49

Counsel for Defendants, Rickie L. Bowden
and J.B. Hunt Transport, Inc.

3077 E. 98" Street, Suite 280 —
Indianapolis, IN 46280

(317) 816-0300

(317) 816-1604 (fax)

CERTIFICATE OF SERVICE

I certify that on September 25, 2020, I electronically filed the foregoing document using
the Indiana E-Filing System (IEFS).

I also certify that on September 25, 2020, the foregoing document was served upon the
following person via IEFS.

Julie A. Dugan, Esq.

RUBINO, RUMAN, CROSMER & POLEN
275 Joliet Street, Suite 330

Dyer, IN 46311

/s/ Keith A. Gaston, Esa.

 

{Firm/30001/00099/02673543.DOCX } 4
STATE OF INDIANA _)

COUNTY OF LAKE )

TRACY L. WALTON,
Plaintiff,
“pest

RICKEY L. BOWDEN and
J.B. HUNT TRANSPORT, INC.,

Defendants.

Filed: 9/29/2020 7:55 AM
Clerk
Lake County, Indiana

IN THE LAKE SUPERIOR COURT
ROOM NUMBER FOUR
GARY, INDIANA

CAUSE NO.: 45D04-2007-CT-000781

ee ee ee ee et ee

NOTICE OF SERVICE OF COMPLAINT AND SUMMONS TO DEFENDANT

The plaintiff, by and through the undersigned counsel, hereby states that the

Defendant, Rickey L. Bowden, was served with the Summons and Complaint in this

matter on September 24, 2020, via sheriff (see attached Exhibit A).

/s/ Julie A. Dugan

Julie A. Dugan, #22637-45

Rubino, Ruman, Crosmer & Polen, LLC
275 Joliet Street, Suite 330

Dyer, IN 46311

(219) 322-8222
jdugan@rubinoruman.com

Attorneys for Plaintiff

CERTIFICATE OF SERVICE

I certify that on the 29'" day of September, 2020, I electronically filed the above and foregoing
pleading or paper with the Clerk of the Court using the Lake County E-Filing system and that service
was made upon all parties or attorneys of record herein via the Lake County e-filing system.

fs/ Julie A. Dugan
Filed: 8/10/2020 3:12 PA

Cler}
Lake County, Indian

STATE OF INDIANA ) IN THE SUPERIOR COURT OF LAKE COUNTY
) SS:
COUNTY OF LAKE ) GARY, INDIANA

Tracy L. Walton
Plaintiff
-VS-

Rickey L. Bowden and J. B. Hunt Transport, Inc.

Defendants CAUSE NO.: 45D04-2007-CT-00078 |

ALIAS SUMMONS

THE STATE OF INDIANA TO THE DEFENDANT:
Rickey L. Bowden

40 Jamestown Road
Desha, AR 72527

You have been sued by the person(s) identified as "Plaintiff" in the Court stated above.

The nature of the suit against you is stated in the COMPLAINT which is attached to this SUMMONS. It also states the demand
which the Plaintiff has made against you,

You must either personally or by your attorney file your written answer to the COMPLAINT with the Clerk within twenty (20)
days commencing the day after this SUMMONS and the COMPLAINT were personally served upon you or your agent or left for you by
the Sheriff or other process server.

In the event the SUMMONS and COMPLAINT were left for you and you then receive by first class mail (not certified) a copy
of the SUMMONS alone, this mailing is merely a confirmation that the SUMMONS and COMPLAINT were previously left for you. You
should not consider the date on which you receive the mailed SUMMONS as the commencement date for the time period allowed for

your answer. Rather, the time period allowed for your written answer commences on the date when the SUMMONS and COM PLAINT
were first personally served upon you or your agent or left for you by the Sheriff or other process server,

However, if you or your agent first received the SUMMONS and the COMPLAINT by certified mail, you have twenty-three
(23) days from the date of receipt to file your written answer with the Clerk.

Ifyou fail to answer the COMPLAINT of the Plaintiff within the times prescribed herein, judgment will be entered against you
for what the Plaintiff has demanded.

Ifyou have a claim against the Plaintiff arising from the same tran
claim in writing together with your written answer,

The following manner of service is hereby designated: SHERIFF

8/10/2020
Attorney for Plaintiff: Julie A. Dugan Date: ¢

LORENZ anyone 7 nie oo
Fass E RE}
ind./Aty. Noi: cai: CLERK OF THE LAKECIRCUIT AND SUPERIOR » wW

Rubino, Ruman, Crosmer & Polen
275 Joliet Street, Suite 330 By: MG Sy
Dyer, IN 46311

saction or occurrence, you may be required to assert such

   
  

    

    
  
 
 

Deputy Clerk

Tel. No.: 219/322-8222

PREPARATION DATA ps R68 Co, P

All Summons are to be prepared in moplicate with the original of each to be placed in the Court file with wo copies available forgertive ECE, oN
If service is by certified mail a properly addressed envelope shall be provided for each Defendant y ED vw
Certified mail labels and return receipts must also be fu

mushed for each mailing and the cause number inust appear on each r sfum feceipt, which he retumabfegd the Clerk at the address of the
Coun (Fonn CS 1/97) ae

Ally 2

  
CLERK'S CERTIFICATE OF MAILING

U hereby certify that on the day of »20_, 1 mailed a copy of this SUMMONS and a copy of
the COMPLAINT to the Defendant, , by mail, requesting a retum

receipt, at the address furnished by the Plaintiff.

 

 

 

 

LORENZO ARREDONDO

CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS
Dated: »20_ By:

Deputy Clerk
RETURN ON SERVICE OF SUMMONS BY MAIL
I hereby certify that the attached retum receipt was received by me showing that the SUMMONS and a copy of the

COMPLAINT mailed to Defendant was accepted by the Defendant on the
day of ,20_.

I hereby certify that the attached rectum receipt was received by me showing that the SUMMONS and a copy of the
COMPLAINT was returned not accepted on the day of

.

LORENZO ARREDONDO
CLERK OF THE LAKE CIRCUIT AND SUPERIOR COURTS

Dated: cag th By:

 

~ Deputy Clerk
RETURN OF SERVICE OF SUMMONS BY SHERIFF

I hereby cenify that [ have served the within SUMMONS:

GS
lL. “By delivering on 7 ot _ i, 20LQ cony of this SUMMONS. a copy of the COMPLAINT

and all other materials filed the same date to cach of the within named person(s).
2. By leaving on . 20__. for cach of the within named person(s)
2 copy of the SUMMONS, a copy of the
COMPLAINT and all other materials filed the same date at the respective dwelling house or usual place of abode of
in . Arkansas, with a person of suitable age and discretion residing within,
whose usual duties or activities include prompt communication of such information to the Person served, or by otherwise leaving
such process thereat, and by mailing a copy of the SUMMONS without the COMPLAINT to the said named person(s) at the
address listed herein.
3. This SUMMONS came to hand this date, 20_. The within named

was not found in my bailiwick this date,
—————

 

 

£20. fica $< f
ALL DONE IN INDEPENDENCE COUNTY JAD ha

SHAWN STEPHENS

SHERIFF OF INDEPENDENSE COUNTY, ARKANSAS
By: Ser LG Cf
<s eae ae

SERVICE ACKNOWLEDGED

 

A copy of the within SUMMONS, a copy of the COMPLAINT and all materials filed the same
dated attached thereto were received by me at in

Indiana, on this date, . 20
ee 20.

 

Signature of Defendant
